ON MOTION FOR REHEARING
On Motion for Rehearing, the State alleges a conflict in this opinion and in Skero v. State, 866 S.W.2d 336 (Tex.App.-Houston [14th Dist.] November 10, 1993). However, we do not find a conflict. In Skero, the Appellant “did not object to the indictment before trial.” The panel in Skero made the following statement:
The Code of Criminal Procedure provides that if a defendant does not object to a defect ... in an indictment prior to the trial on the merits commencing, he may not raise the issue on appeal, (emphasis added).
As authority for the foregoing statement, that panel cited Tex.Code Crim.Proc.Ann. art. 1.14(b) (Vernon Supp.1993). While Article 1.14(b) may require an objection to a “defect” in the indictment be presented to the court “before the date of trial,” Skero clearly does not. Nowhere in the opinion is language found which requires that the objection be made before the day of trial. Likewise, nowhere in State v. Yount, 863 S.W.2d 6 (Tex.Crim.App.1993), did the Court of Criminal Appeals require that an objection based upon the statute of limitations be made before the day of trial. In fact, the language in Yount is as follows on page 8:
An indictment which charges the commission of an offense barred by limitations still confers jurisdiction upon the trial court, such that the defendant must bring the defect to the attention of the trial court in order to preserve any error.
The State also cites Burton v. State, 805 S.W.2d 564 (Tex.App.-Dallas 1991, pet. ref'd), for the proposition that a claim of limitations must be made the day before the day of trial. However, the defendant in Burton, like the defendants in Yount and Skero, “did not raise the issue prior to trial.” Burton at 571. The State has not cited a single case that holds that a defendant cannot raise the issue of limitations on the day of trial.
We do not contend that the trial court lacked jurisdiction because of the statute of limitations. Further, we do not hold that a defendant cannot waive his right to claim statute of limitations as a defense to the indictment. We do hold that a defendant must make this objection known to the trial court before trial. The Appellee made his objection before trial, and we hold that the trial court did not err in granting his Motion to Quash.
The State takes great offense to this panel labeling the statute of limitations a “defense.” However, the Yount opinion, relied upon so heavily by the State, cites several federal eases as its authority for the proposition that the statute of limitations claim must be raised before trial. In those federal cases cited and relied upon by the State, statute of limitations is a defense, which can be waived. See, State v. Yount, 853 S.W.2d 6, 8 (Tex.Crim.App.1993), fin. 1. Further, there are so many Texas cases which refer to statute of limitations as a “defense” in criminal cases that it would require several extra pages to cite them all.
*356Finally, in footnote 1 of their Motion for Rehearing, the State raises the issue of tolling for the first time. The State notes that it “could have alleged the tolling provisions of Article 12.05(b) and corrected the limitations problem.” We agree. Unfortunately, the State did not allege tolling, and did not complain that the trial court erred by not tolling the limitations period on the basis of the first indictment. Consequently, the State has waived the error.
The motion for rehearing is overruled.